DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered. Claims 1, 4, 8-27, 30 and 31 are pending, of which claims 1, 11-14, 16, 18 and 19 are currently amended and claims 30 and 31 are new. Claims 2, 3, 5-7, 28 and 29 are cancelled. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8-27, 30 and 31, are rejected under 35 U.S.C. 103 as being unpatentable over US 9252455 B1 (Liu) in view of US 2013/0309572 A1 (Zhang) and further in view of US 2011/0262807 A1 (Boren) and US 2013/0164635 A1 (Schmidt). 
Regarding claims 1, 4, 11-16, 18, 19, 21, 24 and 30 Liu discloses batteries and battery packs (electric storage devices) for applications such as aircraft, satellites, launch vehicles, electric cars (which include a conversion device and controller), electric bikes, laptop computers, mobile phones, cameras, medical devices and power tools (electronic devices including electric power systems powered by the battery) (15:44-57, 17:28-31), which include an anode for supplying or receiving lithium ions, a sulfur-containing cathode, an electrolyte, a separator, and an inorganic barrier layer disposed between the anode and the cathode (3:41-54), wherein the inorganic barrier layer may be electronically conductive (conductive interlayer) (10:34-35), and the cathode and the inorganic barrier layer may include conductive fillers such as conductive carbons, graphites, activated carbon fibers, non-activated carbon nanofibers, metal flakes, metal powders, metal fibers, carbon fabrics, metal mesh, electrically conductive polymers, and mixtures thereof (14:47-53), and a binder such as polytetrafluoroethylenes, polyvinylidene fluorides, ethylene-propylene-diene rubbers, polyethylene oxides, acrylates, methacrylates, divinyl ethers, and the like (14:57-67).
Liu does not specifically teach carbon nanotubes as a conductive filler for the inorganic barrier layer. Zhang however teaches a dual-layer structure sulfur cathode having an electroactive layer and a non-electroactive conductive layer [0009], wherein the conductive layer comprise one or more of conductive carbons, active carbons, carbon fibers, carbon nanotubes, graphites, metal powders and metal fibers [0012]. Therefore it would have been 
Liu and Zhang do not teach that the carbon nanotubes have an orientation direction perpendicular to a principle surface of the positive electrode. Boren however teaches a cathode comprising carbon nanotubes, to improve the performance of a lithium ion battery and allow repeated discharging and recharging, by increasing electrical and thermal conductivity, wherein the carbon nanotubes are preferably vertically aligned [0006], [0017], [0028]. See Fig. 2. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to orient the carbon nanotubes in the battery of the combination perpendicular to a principle surface of the positive electrode, as in Boren, because it is a preferable arrangement of carbon nanotubes for increasing electrical and thermal conductivity and improving battery performance and cycling.
Liu does not teach that the binder is selected from the group consisting of polyvinyl alcohol (PVA) and a polythiophene conductive polymer. Schmidt however teaches a binder for binding sulphur with a conductive agent tightly as network to maintain the conductive network structure and bind the composite to a current collector, wherein the one or more binder are preferably selected from the group consisting of polyvinylacetate, polyvinylalcohol, polyethylene oxide, polyvinyl pyrrolidone, alkylated polyethylene oxide, cross linked polyethylene oxide, polyvinyl ether, poly(methyl methacrylate), polyvinylidene fluoride, a , derivatives thereof, blends thereof, and copolymers thereof [0060]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use polyvinyl alcohol (PVA) or a polythiophene conductive polymer for the binder in the cathode of Liu, because they are known from Schmidt to be equivalent to Liu’s binder materials for the same purpose of binding sulfur with a conductive agent and a current collector, and because they can bind the conductive agent tightly as a network to maintain the conductive network structure. See MPEP 2144.06.
Regarding claim 8, Liu further discloses that metal from the cathode can dissolve in the battery electrolyte (kasolite electrolytic solution) (12:17-18).
Regarding claims 9, 10 and 17, Liu further discloses that the inorganic barrier layer is a lithium-ion conductor (3:51-53) and may be coated onto a barrier substrate, such as a porous polymer (having voids), which may be in direct contact with the separator or with the cathode (6:66-7:3), such that the conductive interlayer would be fully capable of accepting a volume expansion of lithium sulfide, holding electrolyte, achieving lithium ion permeation, and giving and receiving electrons to and from sulfur or lithium sulfide dissolved in the electrolyte. Note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA1959). “[A]pparatus claims cover what a is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). See MPEP 2114.
Regarding claim 20, Boren further teaches that the carbon nanotubes can be any nanostructured carbon material, including unaligned carbon nanotubes [0019], [0028]. See Fig. 1. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include a non-oriented conductive nanotube-containing layer together with the oriented conductive nanotube-containing layer of the combination, because oriented and non-oriented carbon nanotubes are known from Boren as equivalents for improving battery performance and cycling. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See MPEP 2144.06 I.
Regarding claim 22, Liu further discloses that the inorganic barrier layer 150 may be between the cathode 110 and the separator 130, with the separator 130 between the inorganic barrier layer 150 and the anode 120 (7:39-48). See Figure 1.
Regarding claim 23, Liu further discloses that the inorganic barrier layer 150 is coated on a substrate 140 adjacent to the separator 130 (7:43-48, Fig. 1). When the substrate is a porous polymer (6:66-7:1) it will absorb the liquid electrolyte, and therefore it considered to be an electrolyte layer.
Regarding claim 25, Liu discloses that the non-porous conducting aid may include metal powders (14:47-56), but does not specifically teach Ni powder. Schmidt however teaches metal 
Regarding claims 26 and 31, Liu further discloses that the cathode may comprise 60% sulfur (16:5-10) and Schmidt further teaches that the amount of the binder, which may be the polythiophene conductive polymer, is preferably 1 to 10 wt.-% [0060], [0062]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.
Regarding claim 27, Liu further discloses that the electrolytic solution generally includes a solvent and one or more lithium salt, wherein examples of the solvent include 1,2-dimethoxyethane and 1,3-dioxolane (15:1-15), but does not teach lithium bis(trifluoromethanesulfonyl)imide and lithium nitrate. Schmidt however teaches that an electrolyte for a lithium-sulphur cell preferably includes LiNO3 and LiN(SO2CF3)2 in dioxolan and dimethoxyethan [0072], [0073], [0015]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the claimed electrolytic solution, as in Schmidt, in the battery of Liu, as a suitable composition known to be effective for the same purpose. See MPEP 2144.07.

Response to Arguments
Applicant’s arguments filed 05/19/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727